Citation Nr: 0801959	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  06-09 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boston, Massachusetts


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for residuals of a head injury has been 
received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from December 1974 to 
December 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 decision of the RO that 
declined to reopen a claim for service connection for 
residuals of a head injury on the basis that new and material 
evidence had not been received.

In April 2007, the veteran testified during a hearing before 
the undersigned at the RO.  During the hearing, the veteran 
submitted additional evidence to the Board, waiving initial 
RO consideration of the evidence.  The Board accepts that 
evidence for inclusion in the record.  See 38 C.F.R. § 20.800 
(2007).


FINDINGS OF FACT

1.  In June 1982, the RO denied service connection for 
headaches as residuals of a head injury. 

2.  In May 1998, the RO declined to reopen the veteran's 
claim for service connection for residuals of a head injury; 
the veteran did not submit a notice of disagreement within 
one year of the notice of that decision.

3.  Evidence associated with the claims file since the May 
1998 denial is cumulative and, when considered by itself or 
in connection with evidence previously assembled, does not 
create a reasonable possibility of substantiating the claim 
for service connection for residuals of a head injury. 




CONCLUSIONS OF LAW

1.  The RO's decision in June 1982, denying service 
connection for headaches as residuals of a head injury, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2007).

2.  The RO's decision in May 1998, declining to reopen a 
claim for service connection for residuals of a head injury, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2007).

3.  The evidence received since the RO's May 1998 denial is 
not new and material, and the claim for service connection 
for residuals of a head injury is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through a February 2005 letter, the RO notified the veteran 
of elements of service connection, and the evidence needed to 
establish each element.  This document served to provide 
notice of the information and evidence needed to substantiate 
the claim.

VA's letter notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
The letter asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The document meeting the VCAA's notice requirements was 
provided to the veteran before the rating action on appeal.  
Accordingly, there was no prejudice to the veteran in issuing 
the section 5103(a) notice.  His claim was fully developed 
and adjudicated by an agency of original jurisdiction after 
notice was provided.  Mayfield v. Nicholson; Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for each disability on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
finds no prejudice to the veteran in proceeding with a denial 
of his petition to reopen the claim for service connection 
for residuals of a head injury, as concluded below, because 
any question as to the appropriate disability rating and 
effective date to be assigned is rendered moot.  He had 
previously received all required notice regarding service 
connection.  The claim denied obviously does not entail the 
setting of a new disability rating or an effective date.  
Accordingly, the veteran is not harmed by any defect with 
regard to these elements of the notice.

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The February 2005 letter notified the veteran that his 
previous claim for service connection for residuals of a head 
injury had been denied by letter dated in May 1998.  The RO 
advised the veteran of the evidence needed to establish each 
element for service connection for residuals of a head 
injury.  The RO told him that once a claim had been finally 
disallowed, new and material evidence was required for 
reopening, and also told him what constituted new evidence 
and what constituted material evidence.  This letter 
satisfied the notice requirements of Kent.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records.  It 
appears that the veteran began receiving Social Security 
benefits on the basis of his disabilities in 1995.  While the 
current record does not include Social Security records, the 
veteran has not indicated that they would be relevant to 
reopening his claim for service connection.  Given the nature 
of the issue under consideration, the evidence already of 
record, and the basis for the prior denials, the Board is not 
aware of any additional evidence that should be obtained.  
The Board also notes that the veteran has been given 
opportunities to submit and/or identify evidence to support 
his claim.  In March 2006, the veteran indicated that he had 
no other information or evidence to give VA to substantiate 
his claim.

The veteran is not entitled to an examination prior to 
submission of new and material evidence.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2007).

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Petition to Reopen

The veteran's original claim for service connection for 
headaches as the result of a claimed head injury was denied 
by the RO in June 1982.  While service medical records reveal 
that the veteran was treated on several occasions for 
headache pain, the veteran had not reported any incident of 
head injury or trauma during active service and a brain scan 
in service was reported to be normal.  The RO denied the 
claim finding that headaches as the result of a head injury 
in service was not shown by the evidence of record. 

In May 1998, the RO denied reopening the veteran's claim for 
service connection for residuals of a head injury because new 
and material evidence had not been submitted.  The RO found 
that evidence submitted by the veteran failed to establish 
any relationship between residuals of a head injury and any 
disease or injury from service.  As there was no timely 
appeal, that decision is final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  
 
The evidence of record in May 1998 included service medical 
records, reflecting treatment for migraine headaches, but 
neither head injury nor trauma; the veteran's DD214; VA 
treatment records, dated from 1978 to 1982, showing treatment 
for alcoholism; emergency treatment records, dated in 
November 1997, showing treatment for severe migraines; and 
the report of a March 1998 VA examination, diagnosing chronic 
daily headaches, frontal lobe dysfunction of unknown 
etiology, and sixth cranial nerve palsy (left); and 
statements of the veteran that he had suffered a head injury 
while in basic training on Parris Island in South Carolina.

During the March 1998 VA examination, the veteran described 
two episodes of traumatic brain injury that he claimed 
occurred in service.  The examiner considered that they 
appeared to be extremely mild in nature.  The assessment was 
that it was doubtful there is any diffuse axonal injury 
present, with a focal injury times one in a significant fall, 
but no loss of consciousness the second time.  The veteran 
neither relayed a story of any hospitalization nor reported 
focal findings.  Neuro-imaging was not done, and the veteran 
returned immediately to active duty.  The examiner did note 
isolated sixth cranial nerve palsy with left lateral rectus 
weakness, which could occur with traumatic brain injury 
related usually to brain stem contusions.  Post-traumatic 
headaches also occur and could be migrainous or not.  The 
examiner did not identify any nexus between the veteran's 
current headaches and service.   

The present claim was initiated by the veteran in November 
2004.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since May 1998 consists of 
duplicate copies of service medical records; and an April 
2007 statement by Registered Nurse (RN) Hoffman.  She 
reported that she had treated the veteran since 1997 and that 
he always reported severe headaches.  She also noted that a 
neurologist who treated the veteran several years earlier 
reported a question of "scar tissue" on his brain.  
Additional evidence added to the record also consists of some 
VA treatment records, dated in 1982 and 1983, showing 
treatment for migraines and recommending an 
electroencephalogram; and a transcript of the April 2007 
hearing.  Nurse Hoffman is merely repeating the veteran's 
prior history, which he provided more than 20 years after 
service and is cumulative to his earlier assertions.  These 
records do not address whether the veteran had a head injury 
in service or show a nexus between his current disorder and 
service.  As such, the elements necessary to reopen his claim 
are not presented in this evidence. 

The veteran testified that he had split his head open on a 
cement column during basic training on Parris Island, and 
that he required stitches; a bandage was wrapped around his 
head, so that his cap would not fit.  The veteran testified 
that he did not stay in the hospital, but returned to his 
platoon and continued basic training.  The veteran also 
testified that he had slipped and fell off an obstacle course 
during basic training, landing on his shoulder and head.  
While he did not receive treatment at that time, the veteran 
testified that he had a large lump on his head.  The veteran 
also testified that his severe headaches started after these 
head injuries, although he admitted to having minor headaches 
before entering military service.

The Board finds this evidence, while new, to be cumulative.  
The medical evidence shows that he continues to suffer from 
headaches, but there is no new and material evidence going to 
the basis of the prior denial of his claim.  The veteran has 
not presented new and material evidence showing he had a head 
injury in service or a nexus between his headache disorder 
and service.  His testimony as to the in-service head 
injuries reiterates his previously-considered statements.  
See, e.g., the veteran's claim to reopen (date-stamped 
December 16, 1997).  

The veteran has offered testimony in which he argued that his 
headaches had their onset in service.  The veteran, however, 
as a lay person is not be competent to render a probative 
opinion on a medical matter, such as the etiology of any 
current disability manifested by headaches.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
In its 1982 decision, the RO noted there was no evidence that 
the veteran had a head injury in service.  His current 
assertions, without any additional evidence, is merely 
cumulative of his prior assertions and does not constitute 
new and material evidence to reopen his claim.   

There is no competent evidence linking any current headaches 
with service.  While a neurologist noted questionable "scar 
tissue" on the veteran's brain several years earlier, 
without more, this evidence neither constitutes competent 
evidence of an in-service head injury nor the required nexus 
to service.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Moreover, neither the veteran nor his representative 
has alluded to the existence of any such evidence.

Absent evidence of an injury in service or nexus between the 
currently shown headaches and service, the newly received 
evidence does not raise a reasonable possibility of 
substantiating the claim.  The Board finds that no new and 
material evidence has been submitted and the claim for 
service connection for residuals of a head injury is not 
reopened.


ORDER

New and material evidence has not been received; the claim 
for service connection for residuals of a head injury is not 
reopened.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


